      Case 2:19-cv-04475-MTL Document 23 Filed 06/26/20 Page 1 of 11



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Martha Inchaurregui Smith,                         No. CV-19-04475-PHX-MTL
10                  Plaintiff,                           ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                    Defendant.
14
15
16          Before the Court is Plaintiff Martha Inchaurregui Smith’s challenge to the Social
17   Security Administration (“SSA”)’s denials of her disability benefits applications. For the
18   reasons expressed herein, the Court affirms the Administrative Law Judge’s (“ALJ”)
19   decision.
20   I.     BACKGROUND
21          This case deals with the denial of Ms. Smith’s second application for social security
22   disability benefits. (Doc. 1 at 2.) The ALJ’s decision in this case relied, in part, on certain
23   findings in a prior benefit denial decision (the “2014 decision.”). (Id. at 4.) After
24   considering the record, the ALJ found that Ms. Smith had thoracic degenerative disc and
25   joint disease and radiculopathy, chronic obstructive pulmonary disease (“COPD”); and
26   chronic pain syndrome. (R. at 18.) Ultimately, however, the ALJ concluded that Ms. Smith
27   could, with certain limitations, perform her past relevant work as an adult education
28   teacher. (R. at 24.) The ALJ found that Ms. Smith did not make the requisite showing that
      Case 2:19-cv-04475-MTL Document 23 Filed 06/26/20 Page 2 of 11



 1   her ability to work had lessened since the 2014 decision. (R. at 16.) Alternately, the ALJ
 2   found that Ms. Smith was not disabled. (R. at 25.) This ruling became final when the
 3   Appeals Council denied Ms. Smith’s request for review. (R. at 1-2.) Ms. Smith now
 4   appeals the ALJ decision in this Court.
 5   II.    LEGAL STANDARD
 6          The district court reviews only those issues in an ALJ’s decision that the challenging
 7   party raises. See Lewis v. Apfel, 236 F.3d 503, 517 n.13 (9th Cir. 2001). The Court may
 8   set aside the agency’s determination only if it is not supported by substantial evidence or
 9   is based on legal error. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial
10   evidence is more than a scintilla, but less than a preponderance; it is relevant evidence that
11   a reasonable person might accept as adequate to support a conclusion considering the
12   record as a whole. Id. The Court reviews the ALJ’s legal conclusions de novo. Mendoza-
13   Pablo v. Holder, 667 F.3d 1308, 1312 (9th Cir. 2012).
14          An ALJ follows a five-step process to determine whether a plaintiff is disabled. “If
15   a claimant is found to be ‘disabled’ or ‘not disabled’ at any step in the sequence, there is
16   no need to consider subsequent steps.” Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir.
17   1999). First, the ALJ determines whether the claimant is engaged in substantial gainful
18   activity. 20 C.F.R. § 404.1520(a)(4)(i). Second, the ALJ determines whether the claimant
19   has a “severe” medically determinable physical or mental impairment.               20 C.F.R.
20   § 404.1520(a)(4)(ii). Third, the ALJ determines whether the claimant’s impairment(s) is
21   enumerated in a certain federal regulatory provision or is the equivalent of one of those
22   conditions. 20 C.F.R. § 404.1520(a)(4)(iii). At step four, the ALJ assesses the extent of
23   the claimant’s ability to work and determines whether the claimant is capable of performing
24   past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). If not, the ALJ proceeds to step five,
25   which analyzes several factors to assess whether a claimant can perform another type of
26   work. 20 C.F.R. § 404.1520(a)(4)(v). A claimant who can perform other work is disabled,
27   whereas a claimant who cannot is disabled. Id. The claimant bears the burden of proof at
28


                                                 -2-
      Case 2:19-cv-04475-MTL Document 23 Filed 06/26/20 Page 3 of 11



 1   the first four steps. Tackett, 180 F.3d at 1098. Then the burden shifts to the Social Security
 2   Administration. Id.
 3          Res judicata may apply to administrative decisions. 20 C.F.R. §§ 404.957(c)(1),
 4   416.1457(c)(1). The Ninth Circuit has held that if a claimant is found not disabled, a
 5   presumption of continuing non-disability arises. Chavez v. Bowen, 844 F.2d 691, 693 (9th
 6   Cir. 1988). The claimant can rebut the presumption by showing “changed circumstances,”
 7   such as an increase in the severity of an impairment or the existence of a new impairment.
 8   Lester v. Chater, 81 F.3d 821, 827 (9th Cir. 1995). If the claimant rebuts the presumption,
 9   the initial ALJ’s findings concerning the claimant’s age, education, and ability to work may
10   be entitled to preclusive effect. Chavez, 844 F.2d at 694. The ALJ may reconsider those
11   issues only if the claimant produces new and material evidence relevant to those issues or
12   there has been a change in the applicable law and regulations. Id.
13   III.   ANALYSIS
14          Ms. Smith raises three issues for the Court’s consideration: (1) The ALJ should have
15   introduced into the record the evidence upon which the first 2014 decision relied. Failure
16   to do so, according to Ms. Smith, was a due process violation and reversible error; (2) The
17   ALJ erred by rejecting Ms. Smith’s symptom testimony; and (3) the ALJ erred by rejecting
18   the opinions of Ms. Smith’s treating physicians. The Court finds that the ALJ did not
19   commit reversible error and accordingly affirms the decision.
20          A.     Due Process
21          Ms. Smith argues that the ALJ in this case committed reversible error by failing to
22   introduce into the record the evidence upon which the 2014 decision relied. (Pl. Br. at
23   15.) She further argues that this deprived her of the opportunity to rebut the ALJ’s finding
24   that she did not produce the requisite new evidence of a changed circumstance. (Pl. Br.
25   at 15.) Relatedly, Ms. Smith argues that the ALJ violated her due process rights by relying
26   on the 2014 decision rather than the evidence underlying it. (Pl. Br. at 16.) The Court
27   disagrees.
28


                                                 -3-
      Case 2:19-cv-04475-MTL Document 23 Filed 06/26/20 Page 4 of 11



 1          Ms. Smith has not alleged a colorable claim of a due process violation. Her assertion
 2   that the ALJ improperly relied on the 2014 decision, rather than the evidence underlying
 3   it, does not sustain a claim for a due process violation because she had an opportunity to
 4   be meaningfully heard. Ludwig v. Astrue, 681 F.3d 1047, 1053 (9th Cir. 2012). Nor does
 5   the Court find that the ALJ committed reversible error. Ms. Smith cites no legal authority
 6   to support her argument that an ALJ is required to admit certain evidence or cannot rely on
 7   prior administrative decisions. Moreover, although the ALJ found that Ms. Smith failed to
 8   provide new and material evidence of changed circumstances, the ALJ also determined, in
 9   the alternative, that Ms. Smith was not disabled for the period at issue. Accordingly, the
10   ALJ’s finding that Ms. Smith did not provide new and material evidence of a changed
11   circumstance was, at most, harmless error.
12          B.     Symptom Testimony
13          The ALJ gave four reasons for rejecting Ms. Smith’s symptom testimony. First,
14   Ms. Smith has a documented history of substance abuse. (R. at 21–23.) Second, there
15   were inconsistencies between her testimony and the record. (R. at 21–22.) Third, the
16   objective medical evidence did not support her alleged limitations. (R. at 21–22.) Fourth,
17   Ms. Smith’s daily activities indicate that she is more functional than alleged.* (R. at 21–
18   22.) The Court finds that the ALJ’s rationale was sufficient.
19          While credibility is the province of the ALJ, an adverse credibility determination
20   requires the ALJ to provide “specific, clear and convincing reasons for rejecting the
21   claimant’s testimony.” Treichler v. Comm’r of Soc. Sec., 775 F.3d 1090, 1102 (9th Cir.
22   2014) (citing Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996)). The ALJ may
23   consider whether objective medical evidence supports the claimant’s testimony, but that
24   cannot be the sole basis for an adverse credibility finding. Burch v. Barnhart, 400 F.3d
25
            *
              The ALJ’s finding that Ms. Smith’s daily activities suggest she is capable of
26   performing light work is not supported by substantial evidence. The ALJ must determine
     the extent to which the claimant engages in activities in order to conclude she is capable of
27   work. See Zavalin v. Colvin, 778 F.3d 842, 848 (9th Cir. 2014). Nevertheless, because the
     ALJ gave other reasons for her adverse credibility finding, her erroneous reliance on Ms.
28   Smith’s daily activities was harmless. See Carmickle v. Comm’r of Soc. Sec., 533 F.3d
     1155, 1162 (9th Cir. 2008).

                                                  -4-
      Case 2:19-cv-04475-MTL Document 23 Filed 06/26/20 Page 5 of 11



 1   676, 681 (9th Cir. 2005). The ALJ may also consider the claimant’s daily activities,
 2   inconsistent statements, and course of treatment. Id.
 3          The ALJ’s finding that Ms. Smith’s symptom testimony was undermined by her
 4   history of prescription drug abuse is specific, clear and convincing, and supported by
 5   substantial evidence. The ALJ may properly reject the claimant’s symptom testimony if
 6   she exhibits drug-seeking behavior during her alleged period of disability. Edlund v.
 7   Massanari, 253 F.3d 1152, 1157 (9th Cir. 2001). The ALJ cited multiple treatment records
 8   in which Ms. Smith’s treating providers noted her prescription drug misuse. (R. at 755,
 9   1369, 1400, 1873, 2016, 2171.) Ms. Smith argues that her husband reported her overuse
10   of pain medications because they were divorcing during the relevant period. (Pl. Br. at
11   25.) However, many of the reports are based on the providers’ direct observations, rather
12   than statements made by her husband. Ms. Smith also argues that her substance abuse is
13   unrelated to her symptoms and is only relevant to a judgment about her willpower or moral
14   rectitude. (Pl. Br. at 25.) The Court disagrees. The ALJ is responsible for determining
15   credibility, and a claimant’s misuse of prescribed medication may call into question the
16   legitimacy of her complaints. See Edlund, 253 F.3d at 1157; Anderson v. Barnhart, 344
17   F.3d 809, 815 (8th Cir. 2003). The ALJ properly considered Ms. Smith’s misuse of pain
18   medications and relied on it as a basis to discredit her symptom testimony.
19          The ALJ’s finding that Ms. Smith’s testimony was inconsistent with her previous
20   statements to treatment providers is also specific, clear and convincing, and supported by
21   substantial evidence.    When evaluating the credibility of the claimant’s symptom
22   testimony, the ALJ may consider the claimant’s prior inconsistent statements concerning
23   the alleged severity of her symptoms. Smolen, 80 F.3d at 1284. Ms. Smith testified that
24   her pain was over 10/10 without medication, and that it improved to 8/10 with medication.
25   (R. at 306.) Yet, treatment records reflect that she experienced significant relief—50 to
26   100 percent—from pain medications and steroid injections. (R. at 22.) Thus, Ms. Smith’s
27   testimony regarding her response to treatment was inconsistent with her previous
28   statements to her treatment providers and was a sufficient basis to discredit her testimony.


                                                -5-
      Case 2:19-cv-04475-MTL Document 23 Filed 06/26/20 Page 6 of 11



 1          Finally, the ALJ’s finding that Ms. Smith’s alleged limitations were not supported
 2   by objective medical evidence is supported by substantial evidence. An ALJ may consider,
 3   but not solely rely on, a lack of objective evidence to discredit the claimant’s testimony.
 4   See Matthews v. Shalala, 10 F.3d 678, 680 (9th Cir. 1993). The ALJ observed that aside
 5   from acute COPD exacerbations, Ms. Smith’s clinical findings were generally benign.
 6   (R. at 21.) For example, a December 2015 chest x-ray was unremarkable. (R. at 1247.)
 7   On one occasion, Ms. Smith went to the emergency room complaining of shortness of
 8   breath, but upon examination, she demonstrated no shortness of breath and her oxygen
 9   levels were normal. (R. at 1400.) Later, Ms. Smith’s pulmonologist observed that her
10   airways were only minimally obstructed. (R. at 1810.) Finally, as the SSA points out,
11   many of Ms. Smith’s respiratory examinations were unremarkable. (R. at 756, 759–60,
12   763–64, 767, 773–74, 777–78, 1792–93, 1797.) Notably, in determining Ms. Smith’s
13   residual functional capacity – which measures how much work she can do despite her
14   disability, the ALJ accounted for Ms. Smith’s acute COPD exacerbations by limiting her
15   to light levels of exertion and environments free of pulmonary irritants. (R. at 21.)
16          Regarding Ms. Smith’s back pain, the ALJ found that the objective evidence
17   suggests that she experiences some pain and limitations but not to the extent alleged.
18   (R. at 22.) For example, one MRI showed that she had mild to moderate degenerative
19   changes in her spine, and she received epidural steroid injections to alleviate her pain.
20   (R. at 22.) However, many physical examinations showed that Ms. Smith had a normal
21   range of motion. (R. at 22.) Additionally, she appeared at a hearing with a cane and
22   testified that she needs a cane or walker to walk, but the record does not support this.
23   Though she was recorded to have a slow gait and mild limp on occasion, the record is lacks
24   evidence that she required an assistive device to walk.
25          In sum, substantial evidence supports the ALJ’s finding that the objective evidence
26   does not support the alleged severity of Ms. Smith’s limitations. Contrary to Ms. Smith’s
27   assertions, the ALJ is responsible for resolving conflicts and ambiguities in the medical
28


                                                 -6-
      Case 2:19-cv-04475-MTL Document 23 Filed 06/26/20 Page 7 of 11



 1   evidence. Though Ms. Smith argues for a more favorable reading of the evidence, the
 2   ALJ’s interpretation was rational, and the Court will uphold it. Thomas, 278 F.3d at 954.
 3          C.     Rejecting the Opinions of Ms. Smith’s Physicians
 4          Ms. Smith’s final argument is that the ALJ improperly rejected the opinions of her
 5   treating physicians, Drs. Abdullah M. Yonan, Andrea Irving, and J. Julian Grove. Instead,
 6   the ALJ gave significant weight to the opinions of the examining physician and state
 7   agency consultants. (R. at 23.) The ALJ’s findings are supported by substantial evidence
 8   and do not constitute error.
 9          While “[t]he ALJ must consider all medical opinion evidence,” there is a hierarchy
10   among the sources of medical opinions. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th
11   Cir. 2008). Those who have treated a claimant are treating physicians, those who examined
12   but did not treat the claimant are examining physicians, and those who neither examined
13   nor treated the claimant are nonexamining physicians. Lester, 81 F.3d at 830. In general,
14   a treating physician’s opinion should be given controlling weight. Id. The ALJ may reject
15   a treating physician’s contradicted medical opinion only “for specific and legitimate
16   reasons that are supported by substantial evidence in the record.” Carmickle, 533 F.3d at
17   1164. “The ALJ can meet this burden by setting out a detailed and thorough summary of
18   the facts and conflicting clinical evidence, stating [her] interpretation thereof, and making
19   findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989).
20          1.     The ALJ properly rejected Dr. Yonan’s opinion.
21          The ALJ first considered a Respiratory Questionnaire by Dr. Yonan. (R. at 786–
22   87.) He opined that Ms. Smith has slight shortness of breath at rest and moderate shortness
23   of breath when walking on level ground. (R. at 786.) This shortness of breath would have
24   a moderate impact on her work production, a slight impact on her ability to carry out short
25   and simple instructions, and no impact on her ability to speak easily, understand and
26   remember detailed instructions, interact with others, and respond appropriately to work
27   pressures. (R. at 786.) Dr. Yonan opined that Ms. Smith can sit for two hours at a time
28   and two hours total in an eight-hour workday; stand and walk for no amount of time; and


                                                 -7-
      Case 2:19-cv-04475-MTL Document 23 Filed 06/26/20 Page 8 of 11



 1   rarely lift or carry fewer than five pounds. (R. at 787.) The ALJ properly rejected Dr.
 2   Yonan’s opinion because it was not only inconsistent with Ms. Smith’s treatment records
 3   but also internally inconsistent. (R. at 23.)
 4          The ALJ need not accept a medical opinion that is brief, conclusory, or inadequately
 5   supported by treatment records. Thomas, 278 F.3d at 957. As previously discussed, the
 6   ALJ correctly found that Ms. Smith’s COPD was well controlled aside from rare, acute
 7   exacerbations. (R. at 21, 23.) Many of Ms. Smith’s respiratory examinations, including
 8   those Dr. Yonan performed, were unremarkable. (R. at 21, 753, 756, 759, 763, 767, 770,
 9   774, 777.) Though Dr. Yonan’s records include Ms. Smith’s reports that her COPD
10   symptoms were moderately severe, the ALJ was not required to accept those complaints
11   because they were properly discredited. See Evenhus v. Astrue, 815 F. Supp. 2d 1154,
12   1160 (D. Or. 2011) (citing Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 602
13   (9th Cir. 1999)).
14          The ALJ also properly rejected Dr. Yonan’s opinion because of its internal
15   inconsistencies. See Morgan, 169 F.3d at 603. Despite finding that Ms. Smith had no
16   limitations in most functional areas and moderate limitations in only two areas, Dr. Yonan
17   opined that Ms. Smith could not stand or walk for any length of time. (R. 787.) The ALJ
18   was not required to accept Dr. Yonan’s opinion after finding that it was unreasonable given
19   Dr. Yonan’s other findings. See Morgan, 169 F.3d at 601.
20          In sum, the Court finds that the ALJ properly rejected Dr. Yonan’s opinion because
21   of its inconsistency with the record as a whole and its internal inconsistencies.
22          2.     The ALJ properly rejected Dr. Irving’s opinion.
23          Next, the ALJ considered a Medical Assessment by Dr. Irving. (R. at 1335–37.)
24   Dr. Irving opined that Ms. Smith can sit for 20 minutes at a time and four hours total in an
25   eight-hour workday; continuously stand and walk for 30 minutes at a time with the
26   assistance of a walker and two hours total in an eight-hour workday; and occasionally lift
27   and carry up to five pounds. (R. at 1335–36.) Dr. Irving further indicated that Ms. Smith
28   has severe limitations in her elbow due to an unhealed fracture. (R. at 1337.) The ALJ


                                                     -8-
      Case 2:19-cv-04475-MTL Document 23 Filed 06/26/20 Page 9 of 11



 1   rejected Dr. Irving’s assessment because: (1) the overall record does not support Ms.
 2   Smith’s need for a walker or difficulty using her left arm; and (2) Dr. Irving is an
 3   emergency room provider who examined her on one occasion. (R. at 23.)
 4          The ALJ’s finding that Dr. Irving’s opinion was inconsistent with Ms. Smith’s
 5   treatment records is supported by substantial evidence. The ALJ was not required to give
 6   weight to Dr. Irving’s opinion to the extent it was inconsistent with other evidence of
 7   record. See Evenhus, 815 F. Supp. 2d at 1160 (citing Magallanes, 881 F.2d at 751–52)
 8   (“The ALJ may reject a treating physician’s opinion in cases in which objective test results,
 9   reports from other physicians, testimony from the claimant, or other evidence conflicts with
10   the opinion.”). Dr. Irving opined that Ms. Smith requires the assistance of a walker to be
11   able to stand or walk for 30 minutes at a time. (R. at 1335.) However, as previously
12   discussed, the record lacks objective evidence that she needs an assistive device to walk.
13   Notably, Ms. Smith’s other treating physicians denied that she used an assistive device.
14   Accordingly, the ALJ properly discounted Dr. Irving’s opinion because of its inconsistency
15   with other evidence.
16          The ALJ also properly considered the brief nature of Dr. Irving’s treatment
17   relationship with Ms. Smith. When evaluating how much weight to afford a medical
18   opinion, the ALJ may consider the nature of the treatment relationship.           20 C.F.R.
19   § 404.1527(c)(2). Generally, the ALJ will give greater weight to the opinion of a source
20   that has a detailed understanding of the claimant’s impairments, developed over the course
21   of time. Id. These sources often have a unique perspective that cannot ordinarily be
22   obtained from individual examinations, like brief hospitalizations. Id. Though the ALJ
23   incorrectly identified Dr. Irving as an emergency room physician who saw Ms. Smith on
24   one occasion, this mischaracterization was harmless because substantial evidence supports
25   her decision. See Tommasetti, 533 F.3d at 1038. Dr. Irving, a physician at Black Canyon
26   Health, saw Ms. Smith on two occasions—once to follow up after her hospitalization for
27   sepsis, and again about a month later to complete disability paperwork. (R. at 1377–80.)
28   However, this additional appointment does not impact the validity of the ALJ’s decision


                                                 -9-
     Case 2:19-cv-04475-MTL Document 23 Filed 06/26/20 Page 10 of 11



 1   because substantial evidence shows that Dr. Irving’s relationship with Ms. Smith was brief
 2   and therefore properly afforded less weight. See Carmickle, 533 F.3d at 1162.
 3          In sum, the Court finds that the ALJ properly rejected Dr. Irving’s assessment
 4   because it was inconsistent with other evidence of record and because of her brief
 5   relationship with Ms. Smith.
 6          3.     The ALJ properly rejected Dr. Grove’s opinion.
 7          Finally, the ALJ considered two medical assessments Dr. Grove completed. (R. at
 8   1816–19.) He opined that Ms. Smith can sit for 10 to 45 minutes at a time and three hours
 9   total in an eight-hour workday; stand and walk for 15 to 30 minutes at a time and two hours
10   total in an eight-hour workday; and occasionally lift and carry up to ten pounds. (R. at
11   1816.) Ms. Smith’s pain would result in severe limitations, and her fatigue would result in
12   moderate to marked limitations and cause her to miss one to 15 days of work per month.
13   (R. at 1819.) Because Dr. Grove’s own treatment records were inconsistent with his
14   assessments, the ALJ rejected them. (R. at 24.)
15          The ALJ properly rejected Dr. Grove’s assessments because of their inconsistencies
16   with Ms. Smith’s treatment records. See Thomas, 278 F.3d at 957. As previously
17   discussed, the ALJ found that Ms. Smith’s medical records do not support her subjective
18   reports of pain. Similarly, the ALJ determined that Dr. Grove’s opined-to limitations are
19   also unsupported by the treatment records. For example, Dr. Grove noted that Ms. Smith
20   responded well to treatment, reporting that she experienced 50 to 99 percent relief from
21   injections and medications. (R. at 22.) The ALJ also found that many of Ms. Smith’s
22   physical examinations were unremarkable and suggest few functional limitations. (R. at
23   22, 24.) These findings are inconsistent with Dr. Grove’s assessments regarding Ms.
24   Smith’s functional limitations, and the ALJ was therefore permitted to reject Dr. Grove’s
25   opinion.
26          Ms. Smith argues that the ALJ failed to cite to the record, making judicial review
27   impossible. (Pl. Br. at 19.) However, the ALJ discussed Ms. Smith’s medical records
28   earlier in her decision, and she was not required to methodically cite those records again.


                                               - 10 -
     Case 2:19-cv-04475-MTL Document 23 Filed 06/26/20 Page 11 of 11



 1   See Magallanes, 881 F.2d at 755 (finding that a court is permitted to draw reasonable
 2   inferences where it is clear the ALJ relied on facts and evidence contained elsewhere in her
 3   opinion). The ALJ properly evaluated the pertinent facts and evidence and did not err by
 4   rejecting Dr. Grove’s opinion.
 5            In sum, the Court finds that the ALJ properly rejected the opinions of Ms. Smith’s
 6   treating physicians by providing specific and legitimate reasons that are supported by
 7   substantial evidence.
 8   IV.      CONCLUSION
 9            Accordingly,
10            IT IS ORDERED affirming the July 13, 2018 decision of the Administrative Law
11   Judge.
12            IT IS FURTHER ORDERED directing the Clerk to enter final judgment
13   consistent with this Order and close this matter.
14            Dated this 26th day of June, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   - 11 -
